Citation Nr: 1519880	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hand, wrist, and thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from January 1951 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a current disability of the right hand, wrist, or thumb that is causally or etiologically related to service.  The Board notes that the Veteran's January 1951 entrance examination noted a scar of the right hand, but no other disability.  The Veteran's service treatment records show a complaint of right hand pain in April 1951 related to a baseball injury incurred while a civilian prior to service.  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The Veteran has not been afforded a VA examination.  Therefore, the Board must remand the claim to determine if the Veteran has a current disability of the right hand, wrist, or thumb.  The examiner must also determine if any right hand, wrist, or thumb disability pre-existed his entry into service, if the disability was not aggravated by service, and whether any current disability is causally related to his complaint during service.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his hand, wrist, or thumb disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all outstanding VA and private treatment records pertinent to the Veteran's claims.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the record, schedule the Veteran for a VA examination to be performed by a physician with appropriate expertise regarding his right hand, wrist, and thumb disability claim.  The examiner must review the claims file as stored on Virtual VA and VBMS.  All necessary tests must be completed.  

Following a review of the record and the clinical examination of the Veteran, the examiner should provide a current diagnosis for any right hand, wrist, or thumb disability.  He or she should then offer the following opinions for any current diagnosis:

a.)  Did the Veteran's right hand, wrist, or thumb disability clearly and unmistakably pre-exist his entry into service?

b.)  If so, was the Veteran's right hand, wrist, or thumb disability clearly and unmistakably NOT aggravated beyond the natural progression of the disease or disability during service?  

c.)  If the Veteran's right hand, wrist, or thumb disability did not clearly and unmistakably pre-exist his entry into service, is it at least as likely as not (a 50 percent or better probability) that any current right hand, wrist, or thumb disability is causally or etiologically related to the Veteran's  service?  

The examiner must address the Veteran's competent and credible statements, as well as the January 1951 entrance examination showing a scar of the right hand and an April 1951 complaint of hand pain in service.

The rationale for any opinion expressed must be provided.  If the examiner is unable to provide the requested opinion, the examiner should explain why the opinion cannot be provided.

4.  Then, readjudicate the claim on appeal.  If any benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




